Citation Nr: 0214043	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post os calcis stress fracture of the 
right foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post os calcis stress fracture of the left 
foot.

(The issue of entitlement to service connection for residuals 
of a right distal tibial shaft stress fracture will be the 
subject of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes to the Board on appeal from a December 1999 
rating decision of the Regional Office (RO) that denied 
service connection for arthritis of the thoracic spine.  In 
addition, the RO granted service connection for status post 
os calcis stress fractures of each foot, and assigned a 10 
percent evaluation for each foot, effective from May 28, 
1999.  The veteran has disagreed with the assigned ratings.

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for residuals 
of a right distal tibial shaft stress fracture pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
status post stress fracture of the os calcis of the right 
foot with traumatic arthritis, evaluated as 10 percent 
disabling, and for status post stress fracture of the left 
foot with traumatic arthritis, evaluated as 10 percent 
disabling.

2.  Any injury of the thoracic spine during service was acute 
and transitory and resolved without residual disability.

3.  Arthritis of the thoracic spine was initially 
demonstrated many years after service, and is not related to 
service or to either of the veteran's service-connected foot 
disabilities.

4.  The veteran's right foot disability is manifested by 
complaints of pain, without swelling, deformity or 
tenderness, and is not more than moderately disabling.

5.  The veteran's left foot disability is manifested by 
complaints of pain, without swelling, deformity or 
tenderness, and is not more than moderately disabling.


CONCLUSIONS OF LAW

1.  Arthritis of the thoracic spine was not incurred in or 
aggravated by service; may not be presumed to have been so 
incurred; nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309, 3.310(a) (2001).

2.  A rating in excess of 10 percent for status post stress 
fracture of the os calcis of the right foot is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5284 (2001).

3.  A rating in excess of 10 percent for status post stress 
fracture of the os calcis of the left foot is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5284 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  These 
documents also put the veteran on notice of what was required 
of him and what VA had done, or would do, to develop evidence 
in his case.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the correspondence clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue in the service connection claim.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

I.  Service connection for arthritis of the thoracic 
spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When a chronic disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection is in effect for status post os calcis 
stress fracture of the right foot with traumatic arthritis, 
and for status post os calcis stress fracture of the left 
foot with traumatic arthritis.  Each disability is evaluated 
as 10 percent disabling.

The veteran asserts that service connection is warranted for 
arthritis of the thoracic spine, to include as being 
secondary to his service-connected foot disabilities.  The 
evidence in support of his claim consists of medical records 
demonstrating that he currently has arthritis of the thoracic 
spine and medical opinions from a private physician and a 
chiropractor to the effect that it is related to his foot 
disabilities.  In a statement dated in March 1993, D.R. 
Kenney, M.D., related that he had followed the veteran since 
1987 and that the veteran had severe arthritic changes of his 
thoracic spine.  Numerous other records confirm the presence 
of arthritis of the thoracic spine.  

In a statement dated in November 1999, Dr. Kenney reported 
that the veteran was basically disabled due to arthritis 
difficulties widespread through his system, but severe 
involving the spine.  The physician opined that the veteran's 
"arthritis problems could have likely as not started from 
his injuries to his feet and legs" while he was in service.  

In a statement dated in April 2000, a chiropractor reported 
that he first saw the veteran in May 1989.  A history taken 
at that time revealed that the veteran had had back problems, 
as well as problems with his feet and legs and pain between 
the shoulders.  The chiropractor noted that the veteran 
stated that he had suffered fractured heels during basic 
training in service and that he was forced to march and 
finish his training even though his heels were broken.  It 
was reported that the veteran indicated that it was several 
weeks before anyone looked at his feet and discovered that 
his heels were fractured.  The chiropractor further stated 
that the veteran's walking, posture and spine were adversely 
affected.  He commented that the fact that the records did 
not show any complaints of his continuing and ongoing back 
problems was because when he was in service, these conditions 
had not developed yet because of time.  Based on his 
approximately 35 years of practice, including dealing with 
many thousands of skeletal related problems, the chiropractor 
concluded that the problems the veteran was suffering from 
developed over time and are most often post traumatic.  The 
chiropractor added that the feet are the foundation of the 
body and if they are injured and because of that injury the 
gait is altered, all freely movable joints will suffer over 
time as a direct result of the injury.  Thus, he opined that 
the veteran's spinal arthritis was very likely a result of 
and could be attributed to the broken heels in service.  He 
concluded that it was his professional opinion that the 
veteran's spinal arthritis most likely was and is directly 
and indirectly a result of the fact that he suffered enough 
trauma to fracture his heels and the fact that they went 
untreated for several weeks in service.

In May 2000, Dr. Kenney elaborated on his previous statement.  
He noted that the veteran had severe degenerative arthritis 
of his entire spine, and that he had been screened for 
rheumatologic reasons for the inflammatory arthritis of the 
spine, but those tests had been negative.  He related that 
the veteran told him that when he was in service he had 
stress fractures of his heels that went undiagnosed, and he 
continued with severe heel pain associated with this to 
complete his physical training.  Dr. Kenney commented that 
"[c]ertainly if one has fractured heels and continues to do 
physical activity, physical training it certainly is going to 
place a severe amount of stress on the spine to try to carry 
out those activities with both feet hurting him a great deal.  
So it would be my medical opinion that as likely as not his 
spinal arthritis could have related to severe injury and 
damage incurred while experiencing bilateral heel fractures 
that were undiagnosed during the responsibilities of his 
physical training."

The evidence against the veteran's claim consists of the 
service medical records and the opinion of a VA physician 
following an examination of the veteran.  Initially, the 
Board points out that the service medical records show that 
the veteran reported aching pain and a feeling of numbness 
adjacent to the left scapula in July 1968.  The impression 
was fasciitis.  There is no other evidence in the service 
medical records of any complaints concerning the thoracic 
spine.  It is noted that the separation examination in 
October 1969 revealed that the spine and neck were normal.  
The first indication of any problems involving the thoracic 
spine was in June 1976 when thoracic strain was noted.  As 
noted above, it appears that arthritis of the thoracic spine 
was first shown in the late 1980's, approximately twenty 
years following the veteran's discharge from service.  The 
veteran reported during the VA examination conducted in 
August 2000 that he began to have problems with his upper 
back while he was in Vietnam, and that it was due to his foot 
condition.  The veteran's statement is, however, inconsistent 
with the service medical records which show no complaints of 
the thoracic spine.  There is no clinical evidence in the 
record to related this disability to service.

The veteran's main argument, however, is that his arthritis 
of the thoracic spine is secondary to his bilateral foot 
disabilities.  As noted above, a private physician and a 
chiropractor have linked his thoracic spine arthritis to the 
foot disorders.  In this regard, the findings and opinions 
recorded on the August 2000 VA examination are significant.  
Following the examination, the pertinent diagnosis was 
degenerative joint disease of the thoracic spine.  The 
examiner noted that the veteran had been seen in service for 
complaints of the upper back in July 1968, but the diagnosis 
at that time was fasciitis and no mention was made of a foot 
condition.  The physician further indicated that at the time 
of the separation examination in October 1969, although the 
veteran expressed complaints involving the feet, he made no 
reference to back pain and the clinical examination showed no 
abnormality.  The VA physician noted that the chiropractor 
attributed the veteran's upper back condition to the abnormal 
gait he developed due to his bilateral foot condition.  He 
commented that when the veteran had been seen in January 2000 
by an orthopedic surgeon, the veteran had a "fairly normal 
stance and gait."  Thus the VA physician recognized that 
there was conflicting evidence regarding the relationship 
between the upper back condition and the service-connected 
bilateral foot disabilities.  He noted that the veteran was 
markedly overweight, and this most likely was aggravating the 
mid-thoracic condition.  He concluded that the upper back 
condition, that is, degenerative disc disease of the thoracic 
spine, was most likely secondary to wear and tear and thirty 
years of employment as a mechanic, combined with the 
veteran's obesity, and was not related to the foot problem.  
The examiner further noted that the veteran's gait was 
obviously painful, but it was otherwise a normal gait.  In 
other words, when walking, the veteran held his spine erect 
and there was not sufficient abnormality in his gait to 
explain the arthritic process in the spine.  

The Board concludes that the opinion of the VA physician is 
more probative than those of the veteran's private medical 
providers since it was clearly based on a review of some 
records, as well as the fact that the examiner provided a 
rationale for his conclusion.  In this regard, he 
specifically discounted the allegation of the chiropractor 
that the veteran had an abnormal gait, the foundation for his 
opinion.  In addition, the opinion of Dr. Kenney was based in 
large part on the history furnished by the veteran, and this 
history was inconsistent with the clinical record.  The Board 
observes that, contrary to the claim of Dr. Kenney that the 
fractures of the os calcis in each foot were undiagnosed in 
service, in fact, the service medical records clearly 
document the fractures.  The Board concludes, therefore, that 
the weight of the evidence is against the claim for service 
connection for arthritis of the thoracic spine, to include on 
a secondary basis.

II.  An initial evaluation in excess of 10 percent for 
status post os calcis stress fracture of each foot with 
traumatic arthritis

The service medical records show numerous complaints 
concerning the feet, and that stress fractures of the right 
and left os calcis were identified in February 1968.  The 
veteran continued to experience bilateral foot pain in 
service, and at the time of the separation examination in 
October 1969, it was indicated that the veteran had some pain 
in his heels.  

VA outpatient treatment records disclose that the veteran 
complained of lower leg pain in April 1999.  The veteran 
reported chronic foot swelling secondary to trauma.  The 
pertinent diagnosis was bilateral heel pain.  X-ray studies 
of each foot disclosed osteoarthrosis with calcaneal spurs.  
He was seen the following month and related that his foot 
pain had become worse recently.  An examination disclosed 
that the veteran had somewhat stiff ankles and subtalar 
joints.  He had some thick callus formation about the entire 
plantar aspect of his left foot.  Overall, alignment seemed 
normal.  He had very little mid-foot motion whatsoever.  He 
also had some tenderness throughout the plantar fascia 
bilaterally.  The assessment was bilateral mid-foot and 
hindfoot degenerative joint disease, post-traumatic with 
bilateral plantar fasciitis.  The veteran was seen for 
physical therapy later in May 1999.  It was reported at that 
time that the veteran had an antalgic gait patten due to 
bilateral foot and knee pain.  

The veteran was afforded a VA examination in August 2000.  It 
was noted that he had changed work positions six years 
earlier due to recurrent problems with his back and feet.  He 
indicated that he had been moved to an administrative 
position and that he had not lost time from work due to his 
bilateral foot condition since the change in his jobs.  He 
complained of constant pain and swelling in both feet and 
that the pain was aggravated by prolonged standing and 
walking more than 100 yards.  An examination of the feet 
showed no deformity, swelling or tenderness.  Calluses were 
noted on the plantar aspect of both feet.  The peripheral 
pulses appeared to be normal.  The pertinent diagnosis was 
healed stress fractures of both os calcis with secondary 
degenerative arthritis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for status post stress 
fractures of the right and left os calcis, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned for foot injuries which 
are moderately severe.  When moderate, a 10 percent rating 
will be assigned.  Diagnostic Code 5284.

A review of the record discloses that the veteran continues 
to have complaints of bilateral foot pain.  It is significant 
to observe, however, that the most recent VA examination 
establishes that, despite the veteran's complaints, a 
clinical examination failed to demonstrate the presence of 
swelling, tenderness or any deformity of either foot.  This 
tends to show that the residuals of the fractures of the os 
calcis of each foot is not more than moderately disabling.  
Thus, the Board finds that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his foot disabilities.  
The Board concludes, therefore, that the weight of the 
evidence is against the claim for a rating in excess of 10 
percent for status post os calcis stress fractures of each 
foot.


ORDER

Service connection for arthritis of the thoracic spine is 
denied.

A rating in excess of 10 percent for status post stress 
fracture of the os calcis of the left foot with traumatic 
arthritis is denied.

A rating in excess of 10 percent for status post stress 
fracture of the os calcis of the right foot with traumatic 
arthritis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

